Citation Nr: 1739551	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for bilateral ankle disorders.  

3.  Entitlement to service connection for bilateral hip disorders.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for right lower extremity (RLE) and left lower extremity (LLE) peripheral neuropathy.  

6.  Entitlement to service connection for RLE and LLE venous insufficiency.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

8.  Entitlement to an effective date earlier than January 4, 2010, for the grant of service connection and assignment of a 50 percent evaluation for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989 and February 2003 to July 2004.  His service included active duty in the Southwest Asia Theater of Operations during the Persian Gulf War.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the file reflects that the claims listed on the title page were not initially developed together.  For purposes of clarity, the Board has combined them into one appeal.  Moreover, when appropriate, the previously separated claims of entitlement to service connection for right and left ankle and hip disorders, as well as disorders of the lower extremities have been combined as described on the title page.  Finally, during the pendency of this appeal the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted by the Agency of Original Jurisdiction (AOJ) and is no longer an issue before the Board.  (See the February 2017 Review Officer decision.)  That claim is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to TDIU; entitlement to an effective date earlier than January 4, 2010, for the grant of service connection and assignment of a 50 percent evaluation for PTSD; and entitlement to an initial rating in excess of 50 percent for PTSD are addressed in the remand below and are REMANDED to the agency of original jurisdiction for additional action as outlined herein.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a stomach disorder was denied in a May 2008 rating decision; the Veteran did not perfect an appeal.  

2.  The evidence submitted since the May 2008 rating decision, is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disorder.  

3.  The Veteran's bilateral ankle disorders, currently manifested as ankle swelling (edema), are not attributable to service.  

4.  The Veteran's bilateral hip disorders, trochanteric bursitis and mild degenerative changes, are established clinical diagnoses, neither of which had its onset during active military service and are not otherwise shown to be related to service.  

5.  The Veteran's sleep disorder is associated with an established clinical diagnosis of severe obstructive sleep apnea, which did not have its onset during active military service and is not otherwise shown to be related to service.  

6.  The Veteran's peripheral neuropathy of the lower extremities is not attributable to service.  

7.  The Veteran's venous insufficiency of the lower extremities is associated with an established clinical diagnosis of RLE and LLE venous insufficiency with reflux, which did not have its onset during active military service and is not otherwise related thereto.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the claim of entitlement to service connection for a stomach disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  Since the May 2008 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a stomach disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for establishing service connection for bilateral ankle disorders have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria for establishing service connection for bilateral hip disorders, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).  

5.  The criteria for establishing service connection for obstructive sleep apnea, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).  

6.  The criteria for establishing service connection for peripheral neuropathy of the RLE and the LLE have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

7.  The criteria for establishing service connection for venous insufficiency of the RLE and the LLE, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by February 2008, April 2010, and March 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  Also of record are various VA examinations (Gulf War, joints, peripheral neuropathy, and venous insufficiency) from June 2011 addressing the medical questions at hand.  A September 2015 VA gastrointestinal (GI) examination report is of record, as is a March 2017 addendum.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Claims to Reopen - In General

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010) that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The provisions of 38 U.S.C.A. § 5108 (West 2014) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Aside from the general statutes and regulations, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  

For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (2016).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016), unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional GI disorders (excluding structural GI diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2016).  

Functional GI disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional GI disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3) (2016).  

Section 3.317 also includes presumptive service connection for certain infectious diseases, but the Veteran is not claiming, nor is there any medical evidence to suggest, that he suffered any of the listed infectious diseases and this part of § 3.317 does not apply.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2016).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) GI signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2016).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2016).  

In addition, certain chronic diseases (e.g., degenerative joint disease/arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A Stomach Disorder

The Veteran originally filed a claim of service connection for a stomach disorder in February 2008.  

In May 2008, the RO denied the claim on the basis that the medical record failed to show that such a disability had been diagnosed.  He was notified of the denial in May 2008.  He did not file an appeal, and the decision is final.

Since May 2008, additional VA and private records have been added to the claims file.  These records show post service GI problems.  A VA examination was conducted in September 2015 to address the medical questions raised.  The examiner reviewed the claims file and noted that the Veteran had gastritis, but he did not address the etiology of the condition.  Thus, an addendum report was requested.  In that March 2017 report, the same examiner who had conducted the VA exam in 2015, noted that while the Veteran's STRs showed inservice treatment for GI complaints; this represented an acute episode of gastroenteritis with diarrhea.  There was no evidence of recurrence or chronicity.  Thus, it was less likely than not that the Veteran's current gastritis was incurred in or caused by active service.  

The Board finds that the evidence received since the May 2008 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  While the evidence received since May 2008 shows post service treatment for abdominal complaints with a diagnosis of gastritis, the VA examiner has opined that the condition is unrelated to military service and that the inservice episode of gastroenteritis with diarrhea resolved without recurrence.  These additional records do not support the Veteran's contention that he has a stomach disorder of service origin.  While this evidence is considered new because it was not of record and considered in the prior denial, it is not material to the Veteran's claim because it does not show that current gastritis is of service origin.  In other words, the newly submitted evidence does not address an element of the claim that was previously lacking.  Thus, the Board finds that the new evidence is not material because it does not substantiate a fact necessary to establish that the Veteran has a stomach disorder that was incurred in or aggravated in service.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for a stomach disorder is not reopened.  

Bilateral Ankle Disorders

The STRs are negative for report of, treatment for, or diagnoses of ankle conditions.  Post service records include VA examination from June 2011.  At that time, the Veteran stated that his ankles swelled after standing for long periods.  He felt that this condition was incurred in Iraq as he engaged in activities that involved running, jumping, marching, and the wearing of tight boots.  X-rays in 2011 were negative for ankle conditions.  Moreover, ankle examination was negative for abnormality.  There was, however, some edema in the ankles.  The examiner opined that the Veteran's bilateral ankle swelling was not related to ankle pathology but rather was a result of venous insufficiency (not a service-connected disability) in the lower extremities.  

Here, the Veteran has bilateral ankle edema, but as summarized above, it was not incurred in service and is the result of a non-service connected disorder.  

With regard to the Veteran's assertions, the Board points out that a layperson is competent to provide evidence as to matters within his or her personal knowledge, to include, for the Veteran, the occurrence of injury, as well as the nature, onset, and continuity of symptoms experienced.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the Veteran is not shown to have the medical training or expertise to conclude that his ankle swelling represents a disorder related to military service.

In this case there simply is no medical evidence that reflects that current ankle edema is related to active military service, and the claims of service connection for right and left ankle disorders are denied.  

Bilateral Hip Disorders

The STRs are also negative for report of, treatment for, or diagnoses of hip disorders.  When examined by VA in June 2011, the Veteran reported bilateral hip pain upon heavy lifting during service.  The pain was worse on long standing and long walking.  The Veteran felt that he developed bilateral hip pain with physical activities during service.  At present, his hip pain was 4 out of 10 with intensity at the lateral aspects of both hip joints.  This pain limited him for prolonged standing and ambulation tolerance.  The diagnoses were bilateral trochanteric bursitis of the hip joints and mild degenerative changes.  The examiner opined that these hip conditions were not caused by or the result of events experienced by the Veteran during his time in Southwest Asia.  For rationale, it was noted that the Veteran's hip disorders had musculoskeletal etiology and were unrelated to toxic events.  

In light of the evidence of record, the Board finds that service connection is not warranted for bilateral hip disorders.  The Board acknowledges the Veteran's contention that he has hip conditions related to service, to include his Southwest Asia service.  However, he is not competent to make such a conclusion as she does not have the required medical expertise.  See Jandreau v. Nicholson, 492 F3d 1372, 1376-77 (Fed. Cir. 2007).  

The competent and credible medical evidence of record specifically states that the Veteran's bilateral hip bursitis and degenerative changes, which were first shown numerous years after discharge, are of clear and specific etiology and diagnoses.  The medical evidence of record does not indicate that it is an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  Moreover, the 2011 VA examination report clearly states that the bilateral hips problems are not related to the Veteran's service, to include Southwest Asia service.  The examiner provided a thorough rationale that was supported by medical evidence.  Thus, presumptive service connection based on the Veteran's Southwest Asia service is not warranted under 38 C.F.R. § 3.317 (2016).  

Sleep Apnea

The STRs are negative for report of, treatment for, or diagnosis of sleep apnea.  Post service records dated from 2006 forward do show this condition.  VA addressed the etiology of the Veteran's sleep apnea in a June 2011 examination.  At that time, the Veteran reported symptoms of daytime hypersomnolence, snoring, and sleep disruption.  Sleep apnea study in 2010 showed severe obstructive sleep apnea.  His history was also positive for asthma.  The examiner noted that the diagnosis of severe obstructive sleep apnea was a disease of a clear and specific etiology and diagnosis.  It was not related to any specific exposure event that the Veteran experienced during his time in Southwest Asia.  

In light of the evidence of record, the Board finds that service connection is not warranted for severe obstructive sleep apnea.  The Board acknowledges the Veteran's contention that this condition is of service origin.  However, he is not competent to make such a conclusion as she does not have the required medical expertise.  See Jandreau, supra.  

The competent and credible medical evidence of record specifically states that the Veteran's sleep apnea was first shown numerous years after discharge, and is of clear and specific etiology and diagnosis.  The medical evidence of record does not indicate that it is an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  Moreover, the 2011 VA examination report clearly states that sleep apnea is not related to the Veteran's service, to include Southwest Asia service.  The examiner provided a thorough rationale that was supported by medical evidence.  Thus, presumptive service connection based on the Veteran's Southwest Asia service is not warranted under 38 C.F.R. § 3.317 (2016).  

Peripheral Neuropathy and Venous Insufficiency 
of the RLE and the LLE

The STRs are also negative for report of, treatment for, or diagnoses of peripheral neuropathy or venous insufficiency.  

When examined by VA in June 2011, the Veteran was diagnosed with both peripheral neuropathy (tingling and numbness) and venous insufficiency with reflux in the lower extremities.  The examiner noted that there was no pathology found to explain the Veteran's complaints associated with these conditions.  As to the venous insufficiency, the examiner also noted that this condition was a disease of clear and specific etiology and diagnosis and unrelated to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner provided a thorough rationale that was supported by medical evidence.  Thus, presumptive service connection based on the Veteran's Southwest Asia service is not warranted under 38 C.F.R. § 3.317 (2016).  

In light of the evidence of record, the Board finds that service connection is not warranted for RLE and LLE peripheral neuropathy and venous insufficiency with reflux.  The Board acknowledges the Veteran's contention that these conditions are of service origin.  However, he is not competent to make such a conclusion as he does not have the required medical expertise.  See Jandreau, supra.  

The competent and credible medical evidence of record reflects that these conditions were not shown until many years after service, and no medical personnel has indicated that these conditions are of service origin or otherwise related thereto.  Thus, service connection for these disorders is denied.  


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a stomach disorder is not reopened.  

Entitlement to service connection for bilateral ankle disorders, swelling/edema, is denied.  

Entitlement to service connection for bilateral hip disorders, trochanteric bursitis and mild degenerative changes, is denied.  

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for RLE and LLE peripheral neuropathy is denied.  

Entitlement to service connection for RLE and LLE venous insufficiency is denied.  


REMAND

A February 2017 rating decision granted service connection for PTSD, evaluated as 50 percent disabling, effective January 4, 2010.  The Veteran filed a notice of disagreement in May 2017, disagreeing with the rating and effective date assigned.  The AOJ has not yet issued a statement of the case (SOC) on these issues.  In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an AOJ and the AOJ failed to issue an SOC, the Board must remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  In the present case, the Board must remand these issues so that the AOJ has the opportunity to issue a SOC and the Veteran may perfect his appeal, if desired. 

The issue of TDIU must be held in abeyance, as the result of the PTSD rating and effective date matters is inextricably intertwined.

Accordingly, these matters are is REMANDED for the following action:

1.  The AOJ should issue a SOC to the Veteran and his representative on the issues of entitlement to an effective date earlier than January 4, 2010, for the grant of service connection for PTSD, and entitlement to an initial rating in excess of 50 percent for PTSD.  They should be advised of the action that must be taken to perfect the appeal.  

2.  The issue of TDIU should be readjudicated.  If the benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review of all issues which are properly on appeal.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no other action unless otherwise notified. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


